Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1482 Page 1 of 12



 1   CHANDRA L. PETERSON
     California State Bar No. 306935
 2   SEAN C. MCGUIRE
     California State Bar No. 319521
 3   FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
 4   San Diego, California 92101-5030
     Telephone: (619) 234-8467
 5   Facsimile: (619) 687-2666
     Chandra_Peterson@fd.org
 6   Sean_McGuire@fd.org
 7   Attorneys for MR. BERNAL-SANCHEZ
 8
                        UNITED STASTES DISTRICT COURT
 9
                       SOUTHERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,               CASE NO.: 20MJ20169-JLB
12
                       Plaintiff,            Hon. Jill L. Burkhardt
13                                           Date: October 15, 2020
           v.                                Time: 9:00 a.m.
14
     JHONATHAN VILMAR                        REPLY TO THE GOVERNMENT’S
15   BERNAL-SANCHEZ,                         RESPONSE IN OPPOSITION TO MR.
                                             BERNAL’S MOTION TO DISMISS
16                     Defendant.
17
18                                  I.   INTRODUCTION
19         The government alleges that Mr. Bernal made a misrepresentation to this
20   Court. The government seeks to simultaneously investigate Mr. Bernal for perjury
21   prosecution and cross-examination Mr. Bernal based on this alleged
22   misrepresentation. Based on the government’s notification it was potentially
23   charging Mr. Bernal with a new offense, would question him about this offense if
24   he were to take the stand, and information on how the government obtained Mr.
25   Bernal’s employment records in the first place, Mr. Bernal moved to dismiss
26   complaint.
27
28
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1483 Page 2 of 12



 1           In response, the government’s main legal argument is that the Webb1 line of
 2   cases Mr. Bernal relied upon do not apply, and that the only guidance this Court
 3   should look to is that of Fed. R. Evid. 608(b). Mr. Bernal agrees with the
 4   government that the factual circumstances of the Webb cases are slightly different.
 5   Those cases deal with the testimony of a defense witness, rather than the defendant
 6   himself. However, the constitutional principles that underlie those cases though are
 7   equally as applicable, if not more so, in the case of the defendant’s choice to testify.
 8   Consequently, the Court should follow the analysis in Webb and dismiss the
 9   complaint.
10           But to reply to the legal arguments made by the government, Mr. Bernal must
11   clarify two factual issues. First, in its briefing here and elsewhere, the government
12   repeatedly refers to “misrepresentations” made by Mr. Bernal. The government
13   accuses Mr. Bernal of attempting to mislead the Court by stating he was ordered to
14   quarantine by a doctor, but not telling the Court he had not been following this
15   order. Mr. Bernal did not make any misrepresentations to the Court. His declaration
16   to this Court was that he was ordered to quarantine, not that he was quarantining.
17   Nor was his omission of this fact an attempt to mislead this court. Even if he had
18   included this fact in his declaration, the result would have been the same – he would
19   have been denied access into the courthouse and the trial would have had to been
20   continued. This was not only because he had been ordered to quarantine, but also
21   because he had been in contact with someone who had tested positive for COVID-
22   19.
23           Second, the government argues that its use of its “trial subpoena” was
24   appropriate and as such should not be of any consequence to Mr. Bernal’s motion
25   to dismiss. It argues that because it did not “require” the custodian turn over the
26   records advance of trial, the custodian simply did this “voluntarily.” In its argument
27
28   1
         United States v. Webb, 409 U.S. 95 (1972).
                                                2                            20MJ20169-JLB
                 MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1484 Page 3 of 12



 1   though, the government does not address Attachment A, which clearly states the
 2   custodian may satisfy the terms of the subpoena by emailing or mailing the records
 3   ahead of trial to the government, rather than bring them to trial. Nearly this same
 4   factual situation occurred in United States v. Vo, where the court held that this kind
 5   of “invitation” for pretrial disclosure amounted to a 17(c) subpoena duces tecum,
 6   and without an order from the court, this was an improper use of a subpoena. 53 F.
 7   Supp. 3d 171 (D.D.C. 2015).
 8         The government’s misuse of the subpoena, coupled with the interference
 9   with Mr. Bernal’s right to testify, and the Rule 16 violations that led to the addition
10   investigation time before trial in the first place that warrant dismissal in this case.
11               II.   REPLY TO THE GOVERNMENT’S RESPONSE
12         Mr. Bernal first addresses the two factual issues and then moves to why this
13   Court should apply the Webb analysis and dismiss the case.
14         A.     Mr. Bernal has not made any misrepresentations to the Court and
                  when placed in proper context, his omission of not informing the
15                court he was still going to work was not misleading.
16         The government argues that Mr. Bernal has made “misleading
17   representations” to this court, about his “quarantine status.” Gov. Br. at 1.
18   Primarily, the government alleges that he told the Court that the mother of his
19   children was ordered to quarantine and that he and his family were also subject to
20   quarantine because of this positive COVID-19 test. But “in reality, as he now
21   admits, he was not quarantining at all.” Id. In support of its argument the
22   government writes, “[i]t is also a mystery why they mentioned the quarantine order
23   at all if the only relevant fact was that Defendant was exposed to someone with
24   COVID-19-not that he was following a quarantine order. In sum, Defendant's
25   explanation certainly does not show that there was no basis in the record for
26   concluding that he made misleading representations to the Court.” Gov. Br. at 13.
27         The government is incorrect in its assertions. Mr. Bernal did not make any
28   misrepresentations to the Court and he did not omit his failure to quarantine in an
                                                3                            20MJ20169-JLB
                MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1485 Page 4 of 12



 1   attempt to mislead the Court. For the motion to continue, there were two equally
 2   dispositive facts that mandated the continuance of the trial. First, that Mr. Bernal
 3   had been ordered by a doctor to quarantine. Second, that Mr. Bernal had been in
 4   contact with someone diagnosed with COVID-19. That he was still working under
 5   these circumstances could not have changed these two facts that precluded entry
 6   into the courthouse, and eliminated any need reference work attendance in his
 7   declaration or counsel’s motion to continue.
 8            In fact, the Chief Judge’s Order 29 clearly contemplates this exact situation
 9   – one in which someone has been ordered to quarantine, but is not following that
10   order:
11            Court Security Officers (CSOs) will screen all visitors entering the
              court as required by Order of the Chief Judge No. 17-A (Visitor
12            Restrictions). No person who is or should be in quarantine is
              authorized to enter the court. No person who has a fever, cough, or
13            other symptoms of COVID-19 may enter the court.
14   Chief Judge’s Order 29 at 2, ¶ 4 (emphasis added). It does not matter if someone
15   “is or should be in quarantine,” the Chief Judge’s order prohibits person from being
16   allowed into the courthouse. It is not a “mystery,” as the government suggests, why
17   Mr. Bernal mentioned the quarantine order. Rather it was one of two reasons why
18   Mr. Bernal would not be admitted entrance into the courthouse for his trial.
19            The second, just as equal reason, Mr. Bernal would not have been admitted
20   entrance was because of the direct exposure Mr. Bernal had with COVID-19. Chief
21   Judge’s Order 17-A lists as a person who “will not enter any federal courthouse,”
22   anyone who has “been diagnosed with, or have had contact with, anyone who has
23   been diagnosed with the coronavirus.” Chief Judge’s Order 17-A at 1-2 (emphasis
24   added). As such, even if Mr. Bernal had made no mention of the order to quarantine,
25   he still would have been refused entrance at the courthouse based on this reason
26   alone. It was sufficient that he had been having constant contact with someone who
27   was positive for COVID-19. That would be enough to have warranted a
28   continuance regardless of work attendance.
                                                 4                          20MJ20169-JLB
                 MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1486 Page 5 of 12



 1         Put simply, Mr. Bernal declaring that he was ordered by a doctor to
 2   quarantine but was still going to work would not have impacted his ability or
 3   inability to enter the courthouse. Because this information was irrelevant to whether
 4   he was a health risk to those in the court, it was not included in his declaration. It
 5   was not an attempt to mislead this Court nor was it a misrepresentation.2
 6         B.     The custodian of records did not give the records to the
                  government on her “own volition,” she provided them as directed
 7                in Attachment A.
 8         The government also argues that it did not “require” the custodian of records
 9   to disclose the materials prior to trial and that the custodian simply “voluntarily”
10   provided them beforehand. It infers that this was acceptable because it “promptly
11   disclosed” the documents to Mr. Bernal. This argument completely ignores
12   Attachment A to the subpoena.
13
14
15
16
17
18
19
20
21
22
     2
23     It must be noted that if the Court were to agree with the government that the
     omission of work history from the declaration and motion to continue constitutes a
24   “misrepresentation” then it is doubtful Federal Defenders can continue representing
     Mr. Bernal. Before allowing Mr. Bernal to be cross-examined on these events, the
25   Court would need to decide who was responsible for the omission, Mr. Bernal or
     defense counsel. Not only would defense counsel necessarily be a potential witness
26   as to what Mr. Bernal said and when, but counsel “cannot reasonably be expected
     to make” an argument that “denigrate[s] their own performance” and “threatens
27   their professional reputation and livelihood.” Christeson v. Roper, 574 U.S. 373,
     378 (2015). In other words, Mr. Bernal would be in need of conflict free counsel to
28   ensure he was properly advised about his right to testify and to advocate that he was
     not responsible for the omission.
                                               5                           20MJ20169-JLB
                MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1487 Page 6 of 12



 1                                                                   As can be seen in the
 2                                                          actual                 attachment,
 3                                                          Attachment         A     provides
 4                                                          instructions to the custodian
 5                                                          of records. The subpoena
 6                                                          cover     refers   directly      to
 7                                                          Attachment A in the section
 8                                                          detailing what documents to
 9                                                          produce.       Attachment        A
10                                                          provides what information
11                                                          to gather and turn over, how
12                                                          one can turn over the
13                                                          records, and what to include
14                                                          with     the   records         when
15                                                          turning     them       over.    See
16                                                          Figure 1. In the light most
     Figure 1: Attachment A
17                                                         favorable to the government,
18   Attachment A conflicts with the language on the first page of the subpoena that
19   reads the individual is “commanded to bring with you the following documents or
20   objects.” In the light least favorable to the government, Attachment A is read as
21   instructions that in order to comply with the subpoena one should be sending these
22   documents ahead of time to Connie Munoz with the U.S. Attorney’s office. In either
23   situation though, the language of the Attachment A suggests one way to comply
24   with the subpoena is pretrial disclosure straight to the government. This is what is
25   improper.
26         A court found a similar situation improper in United States v. Vo, 53 F. Supp.
27   3d 171 (D.D.C. 2015). Vo dealt with a conspiracy to commit visa fraud. In its
28   investigation, the government issued subpoenas for visitation logs, call logs and
                                               6                            20MJ20169-JLB
                 MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1488 Page 7 of 12



 1   recorded telephone calls for two of the defendants who had previously plead guilty.3
 2   The defendants who were litigating the case moved to quash these subpoenas. Just
 3   as in this case, the subpoenas in Vo were made returnable on the dates of trial, were
 4   not approved by the court, and included language that allowed the custodian of
 5   records to comply with the subpoena by providing the documents requested to the
 6   prosecutor. Id. at 174-75. The defendants argued that Rule 17 was “abused and the
 7   subpoenas should therefore be quashed.” Id. at 178. The court agreed.
 8         In its ruling, the court held that it was a violation of Rule 17 for the prosecutor
 9   to issue a subpoena for witness testimony and document production at trial but to
10   simultaneously invite pretrial production of records directly to the U.S. Attorney’s
11   office. Id. at 178-180. The court found that “the subpoenas at issue here directed
12   the appearance of CTF at what was then scheduled to be a trial date,” and in that
13   respect, the subpoenas “appeared to comply with Rule 17.” Id. However, the
14   government erred, when it suggested the custodian could comply with the subpoena
15   by sending the documents directly to the government and potentially avoiding
16   having to come into trial. Id. The Court found this “standard practice” could not be
17   reconciled with Rule 17. Id. at 178-79. The Court reasoned that this was important
18   is because “a subpoena is issued by a court, bears a court's seal, and is backed by
19   the threat of court-imposed sanctions for non-compliance.” Vo, 78 F. Supp. 3d 171,
20   at 180. Additionally, Rule 17 subpoenas are not meant to be discovery tools. Id;
21   United States v. Nixon 418 U.S. 683, 689-99 (1974).
22
23   3
       In its response to Mr. Bernal’s motion to quash the government argues that Mr.
24   Bernal does not have standing and the issue is moot. Both of these issues were also
     addressed in Vo. As to the issue of standing, the Vo court held that even though the
25   defendants likely had standing because it infringed on their rights, but it did not
     matter because the Court had an independent obligation to enforce Rule 17
26   regardless of standing. Vo, 78 F. Supp. 3d at 175. The government also argues in
     its motion to quash that the mootness doctrine “likely prohibits” Mr. Bernal’s
27   motion. Gov. Br. at 6 n.4. Vo addressed this. Vo held the very case the government
     argues should not apply to criminal cases, Church of Scientology, should apply
28   because the government had the records in its custody still and the issue was not
     moot. Vo, 78 F. Supp. 3d at 176-77.
                                                7                            20MJ20169-JLB
               MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1489 Page 8 of 12



 1           The government here suggests that the custodian “voluntarily” provided the
 2   documents after being issued the subpoena and because of this, there was no
 3   violation of Rule 17. First, this is not true. The government issued a subpoena that
 4   described a process for returning the documents: mail or email them to the
 5   government directly. Vo described this conduct as an “invitation” to send records
 6   and held this was still improper. Id at 179-80. Whether or not the government
 7   merely invited the custodian of records to produce records pretrial or required
 8   them to, the result is the same: records were produced in advance of trial. Id. Vo
 9   held the very distinction between a witness subpoena and a subpoena duces tecum
10   is the pretrial production of documents in the latter. Pretrial production requires
11   advanced approval from the court. Id; Local Rule 17.1(b). The reasoning behind
12   this makes sense – it is the Court’s role to ensure that subpoenas that allow for
13   pretrial production of documents – some of which may contain personal and
14   protected information – is not misused and that the Nixon factors (relevancy,
15   admissibility, and specificity) are met before pretrial production of documents are
16   made.
17           An even more important point is that not even a subpoena duces tecum would
18   allow the government to request pretrial production of documents be sent directly
19   to the US Attorney’s office, as it did in Attachment A. The pretrial production of
20   documents, under the Local Rule, “must be returnable and the items sought
21   thereunder must be produced before the magistrate judge.” Local Rule 17.1(b). In
22   both cases – the “trial subpoena” or the 17(c) subpoena - the documents are
23   produced directly to the court or in the presence of the court. The court is there to
24   be the arbitrator and gatekeeper of this information – determining what is relevant,
25   admissible and specific.
26           The government’s distinction between a subpoena that lists an invitation to
27   submit documents pretrial directly to the government or requires pretrial production
28   makes no difference. See Vo 78 F. Supp. 3d at 178-80. Neither would be appropriate
                                               8                          20MJ20169-JLB
                MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1490 Page 9 of 12



 1   without a 17(c) subpoena issued from the Court after the Court conducted a Nixon
 2   analysis. Nor would a “trial subpoena” or a 17(c) subpoena ever allow for a witness
 3   to directly disclose pretrial documents to the government. Court involvement would
 4   occur either at the date and time set for the hearing or in the case of a 17(c)
 5   subpoena, and the court would make the documents “available for the inspection of
 6   the parties and the attorneys.” Local Rule 17.1(b).
 7         As such, the government violated Rule 17 in obtaining the documents in
 8   which it now seeks to impeach Mr. Bernal.
 9         C.     The government has violated Mr. Bernal’s due process rights by
                  chilling his right to testify in his own defense.
10
11         Finally, the government argues that the Webb and Vavages4 line of cases is
12   inapplicable to the situation at hand because the government has invoked Rule
13   608(b) and did not threaten Mr. Bernal with future perjury charges if he should
14   testify. Mr. Bernal does not disagree that the Webb and Vavages line of cases deal
15   with a slightly different factual situation5; however, the legal reasoning for finding
16   due process violations in those cases is equally applicable to this factual situation –
17   if not more applicable. As such, this Court should grant his motion.
18         The Webb progeny deals with instances where the government chills a
19   defense witness from testifying by threatening them with perjury charges if they
20   were to choose to testify. Mr. Bernal laid out some of the factors courts consider
21   when determining what kind of circumstances would rise to this level, but the Ninth
22   Circuit has explained the list in Vavages is not exclusive. The Webb cases do not
23   deal with a defendant who has had his right to testify chilled, rather they deal with
24
     4
25     United States v. Vavages, 151 F. Supp. 3d 1185 (9th Cir. 1998).
     5
26     Mr. Bernal could not find a comparable factual case where he government told a
     defendant on the eve of trial that they believed he had committed perjury on a matter
27   unrelated to the case and not only were they going to investigate this to determine
     if they were going to charge him, this investigation would not occur prior to trial
28   but they would nevertheless question him about this alleged conduct if he were to
     take the stand at trial.
                                                9                           20MJ20169-JLB
                MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1491 Page 10 of 12



 1   witnesses the defendant intends on calling who are scared away from testifying
 2   because of the government’s handling of perjury advisals.
 3          The reason why it is not acceptable for the government to “substantially
 4   interfere with the testimony of defense witnesses” is because this amounts to
 5   depriving a defendant from his Sixth Amendment right to a fair trial. United States
 6   v. Juan, 704 F.3d 1137, 1141 (9th Cir. 2013); United States v. Vavages, 151 F.3d
 7   1185, 1188 (9th Cir. 1998). The aspect of the Sixth Amendment that is at question
 8   in the Webb cases is the right to compulsory process and the right to present a
 9   defense. So while the situation here is surely factually different than the Webb
10   cases, the same principles apply. The same constitutional projections apply equally,
11   if not more when the government interferes with a defendant’s right to testify in his
12   own defense – a cherished constitutional right.
13          But why would anyone testify – defendant or defense witness - where the
14   government says the truth could result in charges and at a minimum somehow show
15   you are untruthful? Put another way, the government has told Mr. Bernal that if he
16   testifies consistent with the statements in his declaration, it will investigate him for
17   a crime and accuse him of being untruthful under Rule 608(b). Invoking his Fifth
18   Amendment right to refrain from self-incrimination does not help him in this
19   situation, because it suggests to the government he has something to hide and as
20   such the government solidifies its resolve to investigate him further for the alleged
21   perjury. The only way out of this catch-22 for Mr. Bernal is to not testify at all. It
22   is this situation, created by the government, which interferes with Mr. Bernal’s right
23   to testify.
24          A similar situation occurred in Vavages, 151 F.3d at 1190. In Vavages, the
25   prosecutor met with a defense witness that the defendant was planning to call for
26   alibi testimony. The prosecutor “combined a standard admonition against perjury –
27   that Manuel could be prosecuted for perjury in the event she lied on the stand – with
28   an unambiguous statement of his belief that Manual would be lying if she testified
                                                 10                          20MJ20169-JLB
                   MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1492 Page 11 of 12



 1   in support of Vavages’ alibi.” Id. (emphasis in original). The Ninth Circuit was
 2   “concerned” by this advisal and found that the statement that the prosecutor
 3   believed that the witness would be lying if she testified in a way she was claiming
 4   was truthful was really a “thinly veiled attempt to coerce a witness off the stand.”
 5   Id.
 6          Mr. Bernal finds himself in a similar situation. He has truthfully provided the
 7   court with information and would testify to that information if cross-examined by
 8   the government. This is the very information the government has not only alleged
 9   it does not believe, but also told Mr. Bernal it is investigating for perjury charges.
10   As the Ninth has held, this constitutes substantial interference in Mr. Bernal’s
11   decision to testify. Id.
12          In defense of its dismissal of the Webb cases, the government refers to its
13   desire to question Mr. Bernal about this alleged conduct as a “mine-run invocation”
14   of Rule 608(b), to which the rights afforded by the Webb cases do not apply. Gov.
15   Br. at 11. Invoking 608(b) does not rid the situation of the due process issues
16   though. If this were the case, the line of Webb cases would never exist in the first
17   place because 608(b) applies equally to all witnesses, not just defendants.
18          At the end of the day, it is all of the circumstances of this case combined that
19   create the due process violation. The government has threatened Mr. Bernal with
20   charges of perjury based on his truthful declaration, told him that they were going
21   to investigate this alleged crime, but not before trial, and then told Mr. Bernal that
22   if he were chose to exercise his right to testify at trial that the government would
23   question him about this alleged conduct for which they were debating charging him
24   with a crime. These issues are worsened by the fact that the only reason the
25   government has the work records it is relying on in the first place is because it
26   served a subpoena that directed the custodian of records to send the requested
27   documents directly to the government without first obtaining a 17(c) subpoena from
28   this Court. Had the government properly requested a 17(c) subpoena, the records
                                                11                          20MJ20169-JLB
                MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
Case 3:20-mj-20169-JLB Document 97 Filed 10/14/20 PageID.1493 Page 12 of 12



 1   would have been delivered to the Court, not the government. Then, Mr. Bernal
 2   would have raised the main issues with the Court (1) that the documents were not
 3   relevant and (2) even if the court found some of the documents were relevant, 6 ½
 4   years of “all employment records” was certainly not specific enough (nor relevant)
 5   to the issue of whether Mr. Bernal was working on the date of his arrest.
 6         Because of these combination of circumstances, this Court should dismiss
 7   the case as a violation of Mr. Bernal’s due process rights.
 8                                 III.   CONCLUSION
 9         For these reasons, and the reasons detailed in Mr. Bernal’s motion to dismiss,
10   he requests this Court grant his motion.
11                                         Respectfully submitted,
12
13    Dated: October 14, 2020              s/ Chandra L. Peterson
                                           Federal Defenders of San Diego, Inc.
14                                         Attorneys for Mr. Bernal-Sanchez
                                           Email: Chandra_Peterson@fd.org
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                12                       20MJ20169-JLB
               MR. BERNAL’S REPLY TO THE GOVERNMENT’S RESPONSE IN OPPOSITION
